Citation Nr: 1226572	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1961 to September 1963.

In a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, the Veteran's claim for a rating higher than 20 percent for his left knee disability, then diagnosed as Pellegrini-Stieda disease and tenosynovitis, was denied.  He appealed that decision to the Board of Veterans' Appeals (Board/BVA).

As support for his claim for a higher rating for this disability, the Veteran testified at a hearing at the RO in February 2005 before a local Decision Review Officer (DRO).  The Veteran later testified at another hearing at the RO in May 2005, this time before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

The Board subsequently issued a decision in August 2006 increasing the aggregate rating for the Veteran's left knee disability to 30 percent by assigning a separate 10 percent rating for the instability in this knee (aside from the 20 percent rating he already had for the Pellegrini-Stieda disease and tenosynovitis).

Also in that August 2006 decision, the Board assumed jurisdiction of an additional, inferred claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since, however, this derivative claim needed to be developed and had not been initially considered by the RO, the Board remanded this derivative TDIU claim to the RO via the Appeals Management Center (AMC).  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The AMC subsequently issued a November 2007 rating decision and February 2008 supplemental statement of the case (SSOC) denying this derivative TDIU claim.

In a February 2010 decision, the Board again remanded this derivative TDIU claim, this time however for referral of this claim to the Director of Compensation and Pension Service for consideration of whether this benefit was warranted on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) or a higher rating for the underlying disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  In March 2011, the Director of Compensation and Pension Service determined that entitlement to a TDIU evaluation and an increased rating on an extra-schedular basis were not warranted, as the evidence failed to show an exceptional or unusual disability picture that rendered application of the regular rating schedule standards impractical or that the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  An April 2011 SSOC was issued concerning this remaining claim of entitlement to a TDIU.

The Board has to again remand this remaining TDIU claim, however.


REMAND

In May 2010 correspondence, the Veteran indicated that he was seeking service connection for osteomyelitis, phlebitis, cervical (neck) disability, and a right knee disability.  In February 2011, it was noted that the new claims included service connection for cervical/neck and right arm disabilities as secondary to the service-connected cerebro spinal meningitis, as well as an increased rating for left knee disability.  Thereafter, in a May 2012 rating decision indicated in the Veteran's electronic ("Virtual VA") file, service connection was granted for right knee meniscal injury, rated as 20-percent disabling, also for right knee degenerative joint disease, i.e., arthritis, rated as 10-percent disabling, as well as an increased rating of 30 percent for the Pellegrini-Stieda disease and tenosynovitis, and an increased rating of 20 percent for left knee instability.  This rating decision also denied service connection for right shoulder, right arm, cervical spine, osteomyelitis, and phlebitis conditions.  The Veteran is also service connected for cerebro spinal meningitis, rated as 10-percent disabling.  His combined overall disability rating therefore is 70 percent.

The rating decision referred to evidence that included San Juan VA treatment records dated through April 17, 2012; a VA knee examination in March 2012; a VA arm and shoulder examination in March 2012; a VA neck examination in March 2012; a VA artery and vein condition in February 2012; a VA osteomyelitis examination in February 2012; a VA elbow and forearm examination in March 2012; and evidence from the Social Security Administration (SSA) dated in March 2012.  These aforementioned medical records are not in the claims file, however, either the physical or electronic ("Virtual VA") file.  Also, as the Veteran's service-connected left knee disability has increased in severity to warrant higher ratings, and as he has been granted service connection for other disabilities, he should be afforded another VA examination to reassess whether his service-connected disabilities - which are now rated higher and include additional disabilities - render him incapable of obtaining and maintaining substantially gainful employment versus employment that would be considered just marginal in comparison.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In this case, the threshold minimum percentage standards have been met via the Veteran's left knee disability that has a combined rating under 38 C.F.R. § 4.25 of 40 percent (30 percent combined with 20 percent), and his overall combined rating for all disabilities is now at least 70 percent.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court/CAVC) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).


While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  


Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from 
nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In light of the foregoing, the VA examiner should be requested to offer an opinion with regard to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to one or more service-connected disabilities.  In offering this opinion the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected condition.  Additionally, if it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment, the examiner should state the approximate date of onset of this total occupational impairment.

Accordingly, this clam is again REMANDED for the following additional development and consideration:

1.  Associate with the file all medical documents received in support of the Veteran's claim subsequent to the April 2011 SSOC - including, but not limited to, the following:  San Juan VA treatment records dated through April 17, 2012; a VA knee examination in March 2012; a VA arm and shoulder examination in March 2012; a VA neck examination in March 2012; a VA artery and vein condition in February 2012; a VA osteomyelitis examination in February 2012; a VA elbow and forearm examination in March 2012; and evidence from the SSA dated in March 2012.  

2.  Also place a copy of the May 2012 rating decision and its supporting documents in the file, so they, too, may be considered.

3.  Schedule another VA compensation examination to reassess the severity of the service-connected disabilities (all of them in combination, including those most recently service connected) on the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.


If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of his service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.

It therefore is essential the examiner review the claims file for the pertinent medical and other history and perform all necessary diagnostic testing and evaluation.

It also is imperative the examiner discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then readjudicate this TDIU claim in light of all additional evidence.  If this claim continues to be denied, send the Veteran another SSOC and give him and his representative opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

